(AVRA LOGO) [img001_v1.jpg]

 

Exhibit 10.10

 

CONVERSION AGREEMENT

 

THIS AGREEMENT, made effective July 1, 2017 (the “Effective Date”), between AVRA
Medical Robotics, Inc., a Florida corporation (hereinafter referred to as the
“Company”), and Barry F. Cohen, residing at 1600 SE 15th Street, #512, Ft.
Lauderdale, FL 33316, USA (hereinafter referred to as the “Employee”).

 

WHEREAS, the Company wishes to convert payments due to the Employee per the
Employment Agreement dated July 1, 2016 into Company shares on the terms and
conditions hereinafter set forth, and the Employee wishes to accept such
conversion;

 

NOW THEREFORE in consideration of the covenants of each of the parties given to
the other and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

a)From July 1, 2017 through December 31, 2017 the Employee agrees to receive a
total cash compensation of $2,500 per month with any balance due per the
Employment Agreement dated July 1, 2016, paid in Company restricted common
shares using a share price of $2.00. The Company shall issue these shares to the
Employee as soon as they are due and as soon as is feasible.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the 1st
day of July 2017.

 



AVRA Medical Robotics Inc.         By: /s/ A. Christian Schauer    
A.  Christian Schauer, CFO         /s/ Barry F. Cohen   Barry F. Cohen  

 

 

 